         Case 20-80777-BSK
           Case              Doc 3 Filed
                1:17-cv-08627-SHS-SN       06/16/20568-1
                                         Document     Entered
                                                          Filed06/16/20
                                                                06/16/2008:50:22
                                                                          Page 1 ofDesc
                                                                                    6
                              Involuntary Summons Page 1 of 2
                                                                                                   Form B2500E (12/09)
                                                                                                             suminvol
                                    UNITED STATES BANKRUPTCY COURT
                                             District of Nebraska


In
Re:
       Seat Scouts LLC                                       Case No. 20−80777−BSK
                                                             Chapter 7
       Debtor(s)
                                                             Judge Brian S. Kruse

                               SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

   A petition under title 11, United States Code was filed against you on June 15, 2020 in this bankruptcy court,
requesting an order for relief under chapter 7 of the Bankruptcy Code (title 11 of the United States Code).

    YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition is attached.

Address of the clerk:

                                           United States Bankruptcy Court
                                          111 South 18th Plaza, Suite 1125
                                                 Omaha, NE 68102
At the same time, you must also serve a copy of the motion or answer upon the petitioner's attorney.

Name and address of Petitioner's Attorney:

                                                 Douglas E. Quinn
                                       McGrath, North, Mullin & Kratz, P.C.
                                         Suite 3700 First National Tower
                                                1601 Dodge Street
                                              Omaha, NE 68102−1637
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



                                                             /s/ Diane Zech
                                                             Clerk, U.S. Bankruptcy Court



                                                             By: s/Beth Evans
                                                             Deputy Clerk

(Seal of the U.S. Bankruptcy Court)

Date: 6/16/20
            Case 20-80777
              Case          Doc 1 Filed 06/15/20
                   1:17-cv-08627-SHS-SN          Entered
                                          Document 568-1 06/15/20  17:41:24Page
                                                          Filed 06/16/20      Desc
                                                                                2 ofMain
                                                                                     6
                                     Document    Page 1 of 5

   Fill in this information to identify the case:

   United States Bankruptcy Court for the:

                              District of Nebraska
                                        (State)
   Case number                if known):            Chapter 7

                                                                                                                                          check if this is an
                                                                                                                                          amended filing
 Official Form 205
 Involuntary Petition Against a Non-Individual 12/15
 Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
 a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
 more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor s name and case number (if
 known).


 Part 1:    Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


| 1. Chapter of the                  Check one:
     Bankruptcy Code
                                     I ) Chapter 7
                                            Chapter 11

 Part 2:    Identify the Debtor


 2. Debtor s name                      Seat Scouts, LLC


 3. Other names you know
    the debtor has used in
    the last 8 years
    Include any assumed
    names, trade names, or
    doing business as names.

 4. Debtor s federal
    Employer Identification              Unknown
    Number (EIN)
                                     _81_ _ 524_7_327
                                     EIN

                                     Princ pal place of business                                     Mailing address, if different
 s. Debtor’s address


                                        7202 Giles Road. Ste. 4 #330
                                     Number Street Number Street



                                                                                                     P.O. Box


                                      I aVista                             NF      68128
                                     City                                  State    ZIP Code         City State ZIP Code



                                                                                                     Location of principal assets, If different from
                                                                                                     principal place of business

                                        Sarpy
                                     County                                                          Number Street




                                                                                                     City                            State ZIP Code


 Official Form 205                                       Involuntary Petition Against a Non-Individual                                    page 1
               Case 20-80777
                 Case          Doc 1 Filed 06/15/20
                      1:17-cv-08627-SHS-SN          Entered
                                             Document 568-1 06/15/20  17:41:24Page
                                                             Filed 06/16/20      Desc
                                                                                   3 ofMain
                                                                                        6
                                        Document    Page 2 of 5

    Debtor        Seat Scouts, LLC                                                             Case number (ifkmwn).
                 Name




    6. Debtor s website (URL)



    7. Type of debtor
                                     m    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)) j
                                                                                                                                                          I
                                          Partnership                                       (excluding                                  LLP)              j
                                          Other type of ebtor. Specify:



    s. Type of debtor s
                                     Check one:
        business
                                     U Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(516))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                     SO None of the types of business listed.
                                     Q Unknown type of business.


    9. To the best of your           BO No
        knowledge, are an
        bankruptcy cases             Q Yes. Debtor                                       Relationship
        pending by or against
                                              District Date filed                     Case number, if                     nown
        any partner or affiliate                                                              MM/DD / YYYY
        of this debtor?

|        Debtor                                       Relationship

i     District            Date           filed              Case                number,                     if    known
j            MM/DD/YYYY
i
!


                  Report About the Case

110. Venue                           Chec one:

                                       ) Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
                                         business, or principal assets in this district longer than in any other district.

                                         A bankruptcy case concerning debtor s affiliates, general partner, or partnership is pending in this district.


    11. Allegations Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                     The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                     At least one box must be checked:

                                         The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
                                         fide dispute as to liability or amount.

                                         Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
                                         agent appointed or authorized to take charge of less than substantially all of the property of the
                                         debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

  12. Has there been a l No
} transfer of any claim
i against the debtor by or Yes Attach all documents that evidence the transfer and any statements required under Bankruptcy
j to any petitioner? Rule 1003(a).


     Official Form 205                                 Involuntary Petition Against a Non-Individual                                         page 2
                 Case 20-80777
                   Case          Doc 1 Filed 06/15/20
                        1:17-cv-08627-SHS-SN          Entered
                                               Document 568-1 06/15/20  17:41:24Page
                                                               Filed 06/16/20      Desc
                                                                                     4 ofMain
                                                                                          6
                                          Document    Page 3 of 5

Debtor           Seat Scouts, LLC                                                                         Case number atkrmtn)
                 N>m8



                                                                                                         Nature of petitioner s claim    Amount of the claim
; 13. Each petitioner s claim Nam* of etitioner                                                                                          above the value of
                                                                                                                                         an    en


                                                    Broker Genius, Inc. Judament s 1,780,039.03
                                                                               - plus interest

                                                     366 5th Ave, 4th Floor                                                                      $_
                                                     New York, NY 10001

                                                                                                               Total of petitioners'claims s 1.780,039.03
                                                                                                                                              plus interest

    If more space is need d to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
    the top of each sheet. Following the format of this for , set out the information required in Parts 3 and 4 of the form for each
    additional etitioning credito , the petitioner s clai , the petitioner s representative, and the etitioner’s attorney. Include the
    state ent un er penalty of perjury set out in art 4 of the form, followed by each additional petitioner's (or representative’s) si nature,
    alon with the si nature of the petitioner’s attorney.


   art 4
            I    Requ st for Relief

     WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines u to
     $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519, an 3571.
     Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
     petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
     foreign representati e appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

         I have exa ined the infor ation in this document and have a reasonable belief that the information is true and correct.

         Petitioners or Petitioners’ Re resentative Attorneys


         Name and mailing address of petitioner

            Broker Genius, Inc.                                                                  Douglas E. Quinn
                                                                                                Printed name
         Name

           366 5th Ave., 4th Floor                                                               McGrath North Mullin & Kratz, PC LLO
                                                                                                Firm na e, if any
         Nu ber Street

           New York                                      NY                   10001               1601 Dodge Street, Ste. 3700
                                                                                                Number Street
         City                                          State               ZIP Code
                                                                                                  Omaha NE 68102
                                                                                                City State ZIP Code
          Name and mailing address of etitioner s re resentative, if any

           Sam Sherman                                                                           Contact phone 402-340-3070 Email dquinn@mcgrathnorth.com
          Na e

           366 5th Ave.. 4th Floor                                                               Bar n ber          15742
          Nu ber Street

                                                                              10001                                 Nebraska
           New York                                      NY                                      State
          City                                         State               ZIP Code

          I eclare under penalty of perjury that the foregoing is true and correct.

          Executed on                 r i o O                                                 % /s/ Douglas E. Quinn
                         MM / DD / YYYV
                                                                                                 Signature of atto ey



           Signature of petitioner o representative, Including representative's title             Date signed 06/15/2020
                                                                                                                    MM / DD / YYVY


    Official Form 205                                                  Involuntary Petition Against a Non-Individual                             pa e 3
  Case 20-80777
    Case          Doc 1 Filed 06/15/20
         1:17-cv-08627-SHS-SN          Entered
                                Document 568-1 06/15/20  17:41:24Page
                                                Filed 06/16/20      Desc
                                                                      5 ofMain
                                                                           6
                           Document    Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA


 IN RE:                                             )         CASE NO. ____________
                                                    )
 SEAT SCOUTS, LLC,                                  )                CHAPTER 7
                                                    )
                 Debtor.                            )
                                                    )


     PETITIONING CREDITOR BROKER GENIUS, INC.’S DISCLOSURE OF
  CORPORATE AFFILIATIONS, FINANCIAL INTEREST, AND BUSINESS ENTITY
                            CITIZENSHIP

        Pursuant to Federal Rule of Civil Procedure 7.1 and GMAC Commercial Credit LLC v.

Dillard Department Stores, Inc., 357 F.3d 827, 828 (8th Cir. 2004), Broker Genius, Inc., makes

the following disclosures concerning parent companies, subsidiaries, partners, limited liability

entity members and managers, affiliates, and similar entities, as well as unincorporated

associations or similar entities.

[INSTRUCTIONS: Check the applicable box or boxes, and fill in any required information.]

      This party is an individual.


     This party is a publicly held corporation or other publicly held entity.


 X     This party has parent corporations.

                If yes, identify all parent corporations, including grandparent and great-
                grandparent corporations:

                Volition Capital Fund III, L.P.

      Ten percent or more of the stock of a party is owned by a publicly held corporation or other
      publicly held entity.

                If yes, identify all such owners:
  Case 20-80777
    Case          Doc 1 Filed 06/15/20
         1:17-cv-08627-SHS-SN          Entered
                                Document 568-1 06/15/20  17:41:24Page
                                                Filed 06/16/20      Desc
                                                                      6 ofMain
                                                                           6
                           Document    Page 5 of 5



     Another publicly held corporation or another publicly held entity has a direct financial
     interest in the outcome of the litigation.

              If yes, identify all corporations or entities and the nature of their interest:

     This party is a limited liability company or limited liability partnership.

              If yes, identify each member of the entity and the member’s state of citizenship:

     This party is an unincorporated association or entity.

               If yes, identify the members of the entity and their states of citizenship:



       Dated this 15th day of June, 2020.

                                                     BROKER GENIUS, INC., Petitioning
                                                     Creditor,

                                                       /s/ Douglas E. Quinn
                                                     Douglas E. Quinn, #15742
                                                     McGrath North Mullin & Kratz, PC LLO
                                                     First National Tower, Suite 3700
                                                     1601 Dodge Street
                                                     Omaha, Nebraska 68102
                                                     Phone: (402) 341-3070
                                                     Fax: (402) 952-6896
                                                     dquinn@mcgrathnorth.com




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served upon all

counsel of record who are deemed to have consented to electronic service via the Court’s

CM/ECF system on the 15th day of June 2020.

                                                       s/Douglas E. Quinn




                                                 2
